Fourth Court of Appeals
                                San Antonio, Texas
                                     February 13, 2014

                                   No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                             v.

                                 Ventura HERNANDEZ,
                                        Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-11-423
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
    The Appellant’s First Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on April 21, 2014.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court